DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim. In claim 1, applicant claims an “inlet opening” as well as “an opening” in relation to path. The phrase “an opening” in claim 8 is interpreted to be a “path opening” for the purpose of examination.

The term "tortuous" in claims 9 and 12 is a relative term which renders the claim indefinite.  The term "tortuous" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the The definition of tortuous is accepted to be “full of twists and turns” (Oxford dictionary), but the claims and specification do not define the required degree which the path must “full of twists and turns”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100016819 A1 (Gill et al.), hereinafter Gill.
Regarding claim 11, Gill teaches an ostomy pouch (Fig. 1) comprising: a proximal pouch wall (4) and a distal pouch wall (2) connected together along an outer periphery to define an interior volume between the proximal pouch wall and the distal pouch wall [0019]; 

a filter (48) disposed on one of the distal pouch wall and the proximal pouch wall (Fig. 1); 
a first internal wall disposed in the interior volume having a first end spaced from the periphery and a second end (Third Gill Annotated Figure); 
a second internal wall disposed in the interior volume and positioned at least partially between the first internal wall and the filter (48), and the second internal wall having a third end positioned at the periphery and a fourth end spaced from the periphery (Third Gill Annotated Figure); and 
a one-way valve (20) positioned at the second end of the first internal wall, wherein the first internal wall and second internal wall form a path within the interior volume, the path disposed in fluid communication with a collection area of the interior volume, and wherein the filter is positioned in the path (First Gill Annotated Figure).  

    PNG
    media_image1.png
    642
    798
    media_image1.png
    Greyscale

First Gill Annotated Figure
																		

    PNG
    media_image2.png
    607
    758
    media_image2.png
    Greyscale

Third Gill Annotated Figure


Regarding claim 12, Gill teaches the ostomy pouch of claim 11.
Gill further teaches the path is tortuous by requiring flow to move into the interior cavity of (18), through slits (44) in irrigation tube (38) and through the irrigation tube itself (First Gill Annotated Figure).  

Regarding claim 13, Gill teaches the ostomy pouch of claim 11.


Regarding claim 14, Gill teaches the ostomy pouch of claim 11.
Gill further teaches the path includes a discharge end (24) and the one-way valve (20) is positioned at the discharge end (Fig. 1), the one-way valve configured to allow discharge of contents from the path and substantially prevent ingress of contents into the path at the discharge end [0020].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110196323 A1 (Gill et al.), hereinafter Gill in view of US 8298201 B2 (Albrectsen), hereinafter Albrectsen.

Regarding claim 1, Gill teaches an ostomy pouch (Fig. 1, 2) comprising: 
an outer wall (2, 4) having an inlet opening (19) and the outer wall defining an interior volume. Gill teaches a filter (56) which is not integrated into the outer wall, but is attached to it. 
an internal wall structure (18) at least  disposed within the interior volume [0019]; 
a one-way valve (20) connected to the internal wall structure [0020]; and 
a path formed by the internal wall structure (First Gill Annotated Figure), the path having an opening at one end and the one-way valve at another end, wherein the filter is positioned within the path.  

Gill fails to teach a filter in the outer wall.

a filter (at least 1 and 7). The filter being capable of being cleaned in situ [0049] to prevent blockages in the filter element caused by solid or semi-liquid waste [0012]. Albrectsen further teaches the filter should be placed close to the edge of the appliance and welded to an edge or the walls of the bag, and located in the upper part of the bag (Fig. 9) [0072].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gill with filter element of Albrectsen by incorporating the filter element into the outer wall as demonstrated by Albrectsen in Figure 9, in order to allow the user to clean the filter element, reducing the risk of blockages [Albrectsen 0026].

Regarding claim 2, Gill in view of Albrectsen teaches the device of claim 1. 
Gill further teaches the outer wall includes a proximal pouch wall (4) and a distal pouch wall (2) connected together along a periphery [0019].  

Regarding claim 4, Gill in view of Albrectsen teaches the device of claim 1. 
Gill further teaches the internal wall structure (Fig. 1) includes a first internal wall (proximal wall of 18) and a second internal wall (distal wall of 18) spaced from the first internal wall.  


Gill further teaches the first internal wall (proximal wall of 18) extends from the one-way valve (20) to the opening of the path (Fig. 1, Third Gill Annotated Figure).  

Regarding claim 6, Gill in view of Albrectsen teaches the device of claim 5. 
Gill further teaches the second internal wall (distal wall of 18) is disposed between at least a portion of the first internal wall and the filter (Fig. 1, Third Gill Annotated Figure).  

Regarding claim 7, Gill in view of Albrectsen teaches the device of claim 1. 
Gill further teaches the path includes a first section, a second section and a third section, wherein the first section is disposed in fluid communication with third section via the second section. Second Gill Annotated Figure illustrates the required sections. The first section extends from the opening of the device, past the opening to the path and into the inner cavity created by (18). The second section consists of the remaining space in the inner cavity, excluding irrigation tube (38) and the area towards opening (40), and extends outward to the one-way valve (20). The third section includes the portion of irrigation tube (38) inside the interior cavity formed by (18) and extends outward to include the filter assembly.

    PNG
    media_image3.png
    610
    812
    media_image3.png
    Greyscale

Second Gill Annotated Figure

Regarding claim 8, Gill in view of Albrectsen teaches the device of claim 1. 
Gill further teaches-3- the first section is formed between the first internal wall and the second internal wall and includes the opening, the second section is formed between the first internal wall and a portion of the outer wall and includes the one-way valve, and the third section is formed between the second internal wall and a portion of the outer wall and includes the filter.  Second Gill Annotated Figure illustrates the required sections. The first section extends from the opening of the device, past the opening to the path and into the inner cavity created by (18). The second section consists of the remaining space in the inner cavity, excluding irrigation tube (38) and the 


Regarding claim 9, Gill in view of Albrectsen teaches the device of claim 1. 
Gill further teaches the path is tortuous by requiring flow to move into the interior cavity of (18), through slits (44) in irrigation tube (38) and through the irrigation tube itself (First Gill Annotated Figure).

Regarding claim 10, Gill in view of Albrectsen teaches the device of claim 1. 
Gill further teaches the one-way valve (20) is configured to allow for contents to exit the path at the another end and substantially prevent contents from entering the path at the another end [0019].  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Albrectsen as applied to claim 1 above, and further in view of US 6685684 B1 (Falconer), hereinafter Falconer.
Regarding claim 3, Gill in view of Albrectsen teaches the device of claim 1. 
Gill further teaches that the outer walls are fused together [0019]. Through the process of welding the device is considered to be integrally formed on a single, non-separable piece. 
Gill fails to specify how the walls of (18) are formed or connected, i.e. that they are integrally connected. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gill in view of Albrectsen with the single piece construction of Falconer to maintain all components in their desired arrangement (Falconer Col. 2, lines 33-34) thereby maintaining the proper alignment of internal structures required for the device to function properly.
The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in Gill would be merely a matter of obvious engineering choice." See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gill as applied to claim 11 above, and further in view of US 6685684 B1 (Falconer), hereinafter Falconer.

Regarding claim 15, Gill teaches the ostomy pouch of claim 11.

Gill fails to specify how the walls of (18) are formed or connected.
Falconer teaches an ostomy pouch consisting of a front wall (22), a rear wall (24) and having an internal wall structure (36). Falconer further teaches the internal wall structure is integrally formed as one piece with the outer wall (Col. 4: lines 60-62, Col. 5: lines 41-46).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gill with the single piece construction of Falconer to maintain all components in their desired arrangement (Falconer Col. 2, lines 33-34) thereby maintaining the proper alignment of internal structures required for the device to function properly.
The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in Gill would be merely a matter of obvious engineering choice." See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20130072886 A1 (Schertiger) teaches an ostomy appliance with internal walls, a tortuous path and filter.
US 6659988 B1 (Steer) teaches an ostomy appliance with a filter, valve, inner walls and a tortuous path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453.  The examiner can normally be reached on Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781